Citation Nr: 1641872	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  10-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a travel Board hearing in July 2016; a transcript is of record.  At the Board hearing, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2015).  The record was held open, but no additional evidence was received.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran contends that service connection is warranted for a neck disability as he injured his neck while playing football in service; alternatively, he argues that he injured his neck when falling off a vehicle in service.  He testified before the undersigned that his neck has bothered him since discharge from service until the present day.

Service treatment records show the Veteran played football in service.  Service treatment records also show in June 1980 the Veteran fell off of a vehicle; soft tissue trauma to low back and muscle strain to low back was diagnosed. 

Post-service private treatment records show that the Veteran was involved in a motor vehicle accident (MVA) in July 1991 in which he struck his head on the windshield.  April 2002 VA treatment records show a diagnosis of neck strain/sprain.  VA treatment records show treatment for neck pain due to a MVA in July 2006 and a diagnosis of cervical spondylosis and a mass on the neck in February 2008.  

The Veteran also contends that service connection is warranted for athlete's foot as it is related to service.  He testified that due to his occupation, his athlete's foot would flare-up; it would come and go.

Service treatment records show an assessment of athlete's foot in November 1980.  

VA treatment records show treatment for burning of the toes and pain in January 2000 and March 2001.

In light of the Veteran's documented in-service football playing, June 1980 fall off a truck, and treatment for athlete's foot in November 1980; post-service medical records showing treatment for neck strain/sprain, cervical spondylosis, a mass on the neck, and burning/pain in the toes; and his reports of continuity of symptomatology for his neck and feet since service; the Board finds that the Veteran should be afforded VA examinations to determine the nature, extent and etiology of any neck disabilities and athlete's foot present during the pendency of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any neck disabilities present during the pendency of this claim.  Access to the electronic claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the electronic claims file, the examiner should provide an opinion with respect to each neck disability present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that any such disability is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service football playing and June 1980 fall off of a vehicle.  The examiner should also address the July 1991 and July 2006 MVAs.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

2.  The Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any athlete's foot present during the pendency of this claim.  Access to the electronic claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Given the intermittent nature of the athlete's foot, efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active.  All efforts to schedule the examination must be documented in the claims file. 

If this cannot be accomplished, the Veteran is encouraged to describe his symptomatology in detail to the examiner and to submit photographs of his symptoms for consideration.  The examiner should, if possible, evaluate the Veteran's complaints based on photographs of the disabilities and/or his reported history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

Based upon the examination results and the review of the electronic claims file, the examiner should provide an opinion with respect to any athlete's foot present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the athlete's foot is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service treatment in November 1980.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

3.  Undertake any additional development warranted.

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


